Exhibit 10.9

SUMMARY OF NON-EMPLOYEE DIRECTOR COMPENSATION

Effective January 2, 2011

Cash Compensation

Directors of Kadant Inc. (the “company”) who are not employees of the company
(non-employee directors) are paid the following cash meeting and retainer fees
for serving on its board of directors:

 

  —  

An annual retainer fee of $50,000, payable in equal monthly installments.

 

  —  

An annual retainer for chairmen of the following committees: audit
committee—$8,000; compensation committee—$4,000; nominating and corporate
governance committee—$2,500.

 

  —  

Reimbursement of out-of pocket expenses incurred in attending or participating
in meetings of the board of directors or its committees.

Restricted Stock Units

Each of the non-employee directors of the company also receive an annual award
of 5,000 restricted stock units (“RSUs”), deliverable in shares of common stock
upon vesting. The RSUs vest in installments of 1,250 shares each on the last day
of each of the company’s fiscal quarters during the year. In addition, each of
the non-employee directors receive an award of 10,000 RSUs that vest only in the
event that a change-in-control of the company occurs during the period beginning
on the first day of the second quarter of the 2010 fiscal year and ending on the
last day of the first quarter of the 2015 fiscal year. Any unvested RSUs are
forfeited immediately upon the individual ceasing to be a member of the board of
directors for any reason other than a change-in-control. The vesting of any
previously unvested RSUs accelerate in the event of a change-in-control of the
company. All awards are made under the company’s shareholder-approved equity
incentive plans. The terms and conditions governing these awards are stated in
the form of restricted stock unit award agreement for non-employee directors
filed as exhibits to the company’s annual report on Form 10-K.

Stock Options

Stock options may be granted periodically to non-employee directors under the
company’s shareholder-approved equity incentive plans. The number of options
granted and the terms of any grant are determined by the compensation committee
of the board of directors. In all cases, the exercise price of the option is
determined at fair market value on the date of grant.